          Case 1:20-mr-00372-KK Document 4 Filed 02/27/20 Page 1 of 1


                                                                                      FIT,ED
                        IN THE UNITED STATES DISTRICT COURTNITED                    STATES DISTRICT COURT
                                                                           ALBUQUERQL'E. NEW MEXICO
                           FOR THE DISTRICT OF NEW MEXICO
                                                                                      FEB 2   7   20?0
 IN THE MATTER OF THE SEARCH             OF     )
 l3B County Road 56                             )   Case No.   20-MR-372       MITCHELL R. ELFERS
 Chamita, New Mexico 87566                      )                                    c!-ERK


                     ORDER GRANTING MOTION TO UNSEAL CASE

       THIS MATTER having come before the Court on the United States Motion to Unseal

Case, and having considered the grounds set forth in that motion, finds that is   it well taken and

should be granted.

       IT IS HEREBY ORDERED that the case and all documents, including the search

warrant, as well as the application and the affidavit thereto, issued on February 25,2020 filed in

the above-captioned case shall be unsealed.




                                              United States Magistrate Judge
